Citation Nr: 0207510	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of squamous cell carcinoma, status post right upper 
lobectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in April 
1998 at which time it was remanded for additional evidentiary 
development.  The issue was back before the Board in August 
1999 at which time the claim was denied.  The veteran 
appealed the Board's August 1999 decision to the United 
States Court of Appeals for Veterans Claims ("the Court").  
By Order dated June 20, 2001, the Court vacated the Board's 
August 1999 decision and remanded the issue back for 
re-adjudication by the Board.  

In February 2001, the veteran claimed entitlement to service 
connection for diabetes type II.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


FINDING OF FACT

The service-connected residuals of squamous cell carcinoma, 
status post right upper lobectomy are productive of a FEV-1 
of 1.62 which is 51 percent of the predicted value.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of 
squamous cell carcinoma, status post right upper lobectomy, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 19991); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Codes 6816 
and 6819 (1996); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 
6844 (2001) (effective October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private medical records 
as well as reports of VA examinations.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for squamous cell 
carcinoma, status post right upper lobectomy.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

Service connection for squamous cell carcinoma of the right 
lung, status post right upper lobectomy, was granted in a 
July 1994 rating action that awarded a 30 percent disability 
evaluation.  The RO's decision was based, in large measure, 
on service records that showed the veteran was exposed to 
Agent Orange in service and private medical reports that 
revealed he underwent a right upper lobectomy in September 
1981 and was treated for squamous cell carcinoma of the right 
lung since that time.  

In August 1996, the RO received the veteran's claim for an 
increased rating for his service-connected lung disability.  
VA and private medical records and examination reports, dated 
from 1996 to 2002, are associated with the claims file.

In an April 1996 private medical examination record, prepared 
in connection with the veteran's receipt of Social Security 
Administration benefits, C. T., D.O., reported the veteran's 
history of lung surgery in 1981 followed by radiation 
therapy.  At the time of examination, the veteran reported 
shortness of breath with carrying groceries, lifting items 
over fifteen pounds and walking one block quickly.  Dyspnea 
was noted with ordinary physical activity.  Chronic 
obstructive pulmonary disease (COPD) was diagnosed.  

A July 1996 pulmonary function test revealed a FVC of 3.35 
and FEV-1 of 2.11, 80 percent and 62 percent of predicted 
values, respectively.  His FEV-1/FVC ratio was 63 percent.  
According to the report of test results, severe airway 
obstruction was present, suggesting small airway disease.  
Bronchodilators were suggested.  The absence of over 
inflation suggested a restrictive process such as pleural or 
chest wall disease.  The pulmonary function diagnosis was 
severe obstructive airways disease and status post lobectomy.

In an August 1996 statement, C. T., D. O., said that the 
veteran was totally disabled due to organic brain syndrome as 
a result of a basalar skull fracture that occurred several 
years earlier and from which he had not fully recuperated.  
She also said the veteran was status post lung cancer with 
lung resection and had COPD.

On VA pulmonary examination in October 1996, the veteran 
reported a history of right upper lobe lobectomy that was 
positive for cancer in September 1980 followed by a course of 
radiation therapy completed in December 1980.  Since then, he 
said it had gotten harder to breathe and he described feeling 
winded with any kind of work, in heat or when going up stairs 
or an incline.  He said pulmonary function tests were 
conducted by a private physician two months earlier and 
showed his respiratory condition had worsened and he had the 
first stage of emphysema.  The veteran indicated that he 
discontinued tobacco use approximately one month earlier.  On 
a good day, the veteran described his endurance to be able to 
walk one quarter of a mile, but he had to stop halfway to 
catch his breath.  His energy level depended on the humidity, 
if it was high, he had less energy.  The veteran had a 
productive cough.  

Physical examination of the lungs revealed no use of 
accessory muscles for respiration and no cyanosis or clubbing 
of the fingernails.  He had a well-healed surgical scar on 
his lung on the right secondary to his lobectomy.  The 
veteran had some muscle atrophy at the right anterior thorax 
at the sternum and at the level of the anterior axillary 
line.  His muscles were non-tender and there was no 
functional impediment associated with the mild muscle 
atrophy.  There were no rales, wheezing rhonchi or rubs.  On 
doing diaphragmatic excursions, the veteran had some audible 
rhonchi that resolved briefly.  The diaphragmatic excursion 
on the left was 6 centimeters with cough.  He was unable to 
do the right because of persistent cough.  A chest x-ray 
showed post-operative right hemithorax with no active lung 
disease.  The diagnosis was resected, symptomatic squamous 
cell carcinoma of the lung.

VA pulmonary function tests performed in June 1998 revealed a 
FVC of 2.88 and FEV-1 of 2.03, 71 percent and 62 percent of 
predicted values, respectively.  His FEV-1/FVC ratio was 71 
percent.  A mild obstructive defect with some air trapping 
was noted.  The test report also noted that the veteran still 
smoked cigarettes, had a history of dyspnea on hills and 
stairs and a productive cough and wheezed frequently.  A 
chest x-ray showed postoperative changes in the right upper 
lobe region with no new pulmonary infiltrate seen.  No 
significant interval change was seen when compared with the 
October 1996 x-ray.

According to a July 1998 VA pulmonary examination report, the 
veteran complained of a dry daily cough, moderate dyspnea on 
exertion and said he was able to walk a flight of stairs.  
The diagnoses were mild to moderate COPD and status post 
resection for squamous cell cancer.  The VA examiner 
commented that the veteran was limited in physical activity 
by his lung disease, with limited exercise tolerance.  In the 
doctor's opinion, the veteran was able to perform non-manual 
labor and should avoid lifting heavy weight and walking 
greater than one flight of stairs.

On VA pulmonary examination in January 1999, the veteran 
reported symptoms of dyspnea on exertion.  He had a cough 
productive of some sputum and smoked on a regular basis, 
approximately 10 cigarettes daily.  The veteran's dyspnea was 
primarily noticeable with significant exertion.  He had no 
shortness of breath with activities of daily living like 
washing, dressing or household chores.  He denied any chest 
pain, fever, chills or night sweats and said he had 
occasional wheezing.  The veteran did not report using 
inhalers.  

On examination, the veteran had good breath sounds over both 
lung fields with wheezing only on forced expiration.  He had 
a normal cardiac examination.  The examiner said a chest x- 
ray performed that day showed post-thoracotomy changes on the 
right side, but with no infiltrates or significant 
abnormalities and no change in the chest x-ray from his film 
of six months ago.  No active disease was present.  Further, 
the VA specialist noted the June 1998 pulmonary function test 
results, set forth above, showed a mild obstructive defect 
with some air trapping.  Repeat spirometry performed at the 
time of VA examination showed an FVC of 2.88 (71% of 
predicted value) and FEV-1 of 2.07 (63% of predicted value).  
The veteran's FEV-1/FVC ratio was 72 percent.  In comparing 
these test results with private spirometry performed in July 
1996, the VA examiner commented that the veteran's FEV-1 was 
unchanged.  It was 2.11 (62 percent of predicted value) at 
that time.  

It was the VA physician's impression that the veteran had a 
history of right upper lobe lung cancer with a successful 
resection in September 1981 and no evidence of recurrent 
disease.  The doctor observed that the veteran had chronic 
bronchitis with a moderate obstructive defect that had not 
appreciably changed since 1996.  The veteran's level of 
dyspnea was due, in part, to his obstructive disease and, in 
part, to deconditioning since one would expect that, with a 
rehabilitation program, he might be able to tolerate more  
exertion.  In the VA examiner's opinion, there were no 
current indications that the veteran's pulmonary function 
test had progressed any since 1996 and the veteran's current 
level of impairment of pulmonary function did not preclude 
his employment, although it was noted that the veteran would 
be unable to resume the type of heavy physical work he 
formerly performed for a coal company.  It was also indicated 
that the presence of cancer on the veteran's record might 
disqualify him from employment since most employers were 
unwilling to undertake that kind of risk even with the 
seventeen year disease-free survival he had experienced.  

On VA examination in May 2002, the veteran reported that he 
was having increasing difficulty breathing with summer being 
worse than winter.  He reported that he had been treated with 
antibiotics for bronchitis four or five times over the past 
year.  He also reported two episodes of bronchitis.  His only 
hospitalization was for gout five years earlier.  He used an 
Albuterol inhaler as needed.  

Physical examination revealed a well healed thoracotomy scar 
without residuals.  Rhonchi were present throughout the lung 
fields as well as wheezing over the right upper lobe.  The 
diagnoses were status post right upper lobe squamous cell 
carcinoma diagnosed in 1981 with right upper lobectomy and 
radiation; a history of bronchitis and smoker.  

Pulmonary function testing in May 2002 revealed FEV-1 of 1.62 
which was 51% of the predicted value and the diffusing 
capacity of the lung for carbon monoxide was 17.7ml/mmHg/min 
which was 72% of the predicted value.  

May 2002 chest X-rays were interpreted as revealing post-
surgical changes of the right lung from previous lung 
carcinoma and no definite active lung infiltrates or 
recurrent neoplasm.  



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

During the pendency of this appeal, the VA issued revised 
regulations amending the section of the Rating Schedule 
dealing with respiratory disorders.  See 46 Fed. Reg. 46720 
through 46731 (Sep. 5, 1996) (effective Oct. 7, 1996).  The 
amendment, among other changes, changed Diagnostic Code 6814 
(pneumothorax) and Diagnostic Code 6816 (lobectomy) and added 
Diagnostic Code 6844 (post-surgical residuals).  See 38 
C.F.R. §§ 4.96, 4.97 (2001).  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old regulations in making its 
rating decision dated December 1996.  The April 1997 
statement of the case referred to both the new and current 
regulations.  In February 1999, the RO issued a supplemental 
statement of the case that evaluated the veteran's claim 
using the new regulations.  The veteran was afforded an 
opportunity to comment on the RO's action.  No comments or 
objections were received.  Accordingly, there is no prejudice 
to the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO initially rated the veteran's lung disability under 
former Diagnostic Code 6819-6816.  38 C.F.R. § 4.96, 
Diagnostic Codes 6816 and 6819 (1996).  Under the old rating 
criteria, unilateral lobectomy due to malignant growth is 
rated 30 percent disabling after two years following 
cessation of surgical, X-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  Id.  No higher schedular rating 
is provided for unilateral lobectomy under Diagnostic Code 
6816.  

Under the current criteria, effective October 7, 1996, post 
surgical residuals of lobectomy are rated under the General 
Rating Formula for Restrictive Lung Disease.  38 C.F.R. §§ 
4.96, 4.97, Diagnostic Code 6844 (2001).

Under the current schedular criteria, Diagnostic Code 6844, 
effective October 7, 1996, for post-surgical residual 
(lobectomy, pneumonectomy, etc.), and Diagnostic Code 6845 
(chronic pleural effusion or fibrosis), are both considered 
"Restrictive Lung Diseases" and are rated under the same 
general rating formula.  Id.  A 30 percent evaluation is 
warranted when pulmonary function tests show a forced  
expiratory volume in one second (FEV-1) of 56 to 70 percent 
of predicted; or show the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 56 to 
70 percent of predicted; or show a diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) of 56 to 65 percent of predicted; a 60 percent 
evaluation is warranted when pulmonary function tests show an 
FEV-1 of 40 to 55 percent of predicted; or show an FEV-1/FVC 
of 40 to 55 percent of predicted; or show a DLCO (SB) of 40 
to 55 percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 100 percent evaluation is warranted when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or an FEV-1/FVC of less than 40 percent of 
predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary hypertension (shown 
by Echo or cardiac catheterization); or when there is an 
episode or episodes of acute respiratory failure; or when 
outpatient oxygen therapy is required.  Id.  Otherwise, the 
primary disorder is rated.  Id.

The United States Court of Veterans Appeals has held that 
where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply, unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The Board finds an increased rating to 60 percent, but no 
more than 60 percent, is warranted for the service-connected 
residuals of squamous cell carcinoma, status post right upper 
lobectomy under the rating criteria currently in effect for 
evaluating restrictive lung disease.  At the time of the most 
recent pulmonary function testing in May 2002, the FEV-1 was 
determined to be 51 percent of the predicted value.  

The next higher rating of 100 percent provided under the 
criteria for evaluating restrictive lung disease is not 
warranted.  There is no evidence of record demonstrating that 
residuals of the squamous cell carcinoma, status post right 
upper lobectomy are manifested by any of the following: FEV-1 
less than 40 percent of predicted value; a FEV-1/FVC less 
than 40 percent of predicted value; a DLCO less than 40 
percent of predicted value; a maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); cor pulmonale (right heart failure), 
right ventricular hypertrophy or pulmonary hypertension 
(shown by Echo or cardiac catheterization), an episode of 
acute respiratory failure; or a requirement for outpatient 
oxygen therapy. 

Additionally, the October 1996 VA examination revealed a 
surgical scar on his lung on the right secondary to the 
veteran's lobectomy.  The Board notes that consideration of 
the assignment of separate evaluations for any distinct and 
separate symptomatology present is warranted and may include 
the assignment of separate evaluations for surgical scars.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
examiner described the scar as well healed and no tenderness 
was noted.  While some atrophy of the right anterior thorax 
at the sternum and the level of the anterior axillary line 
was noted, no functional impediment was associated with the 
mild muscle atrophy.  Therefore, a separate compensable 
evaluation for a painful or tender scar is not warranted.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (2001).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
had been hospitalized once in the past for a nonservice-
connected disability.  He last worked in 1991, when he 
terminated his employment following a skull fracture.  
Medical reports indicate that he is totally disabled due to 
organic brain syndrome, not the service-connected disability.  
Based on this information, the Board finds that the RO did 
not err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to a rating of 60 percent for residuals of 
squamous cell carcinoma, status post right upper lobectomy is 
granted, subject to the laws and regulations pertaining to 
monetary awards.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

